United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Lubbock, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1822
Issued: November 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2013 appellant filed a timely appeal from a July 24, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1(FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established entitlement for wage-loss compensation on
June 9, 2013,the day prior to attending a medical appointment.
FACTUAL HISTORY
OWCP accepted that on June 9, 2011 appellant, then a 40-year-old transportation security
officer, sustained a thoracic or lumbosacral neuritis or radiculitis in the performance of duty.
1

5 U.S.C. § 8101 et seq.

She received wage-loss compensation for total disability effective July 24, 2011 for which she
was placed on periodic rolls.2Appellant stopped work on June 10, 2011 and returned to limitedduty work on October 18, 2012.
By letter dated March 26, 2013, appellant requested that her treating physician be
changed because her current physician no longer accepted workers’ compensation cases. By
letter dated April 10, 2013, OWCP authorized Dr. Mary Burgesser, Board-certified in physical
medicine and rehabilitation, as appellant’s treating physician. Appellant first sought treatment
with Dr. Burgesser on May 7, 2013. Dr. Burgesser prescribed a BuTrans pain patch to be worn
on appellant’s skin weekly and Celebrex to aid with her status post lumbar fusion. In a May 27,
2013 follow-up report, she noted that the patch and Celebrex made appellant sick and prescribed
her a Revlon cream as a treatment alternative.
Appellant did not seek follow-up treatment with Dr. Burgesser and began treatment on
June 10, 2013 with Dr. Jacob Rosenstein, a Board-certified neurological surgeon, whose practice
was located in Arlington, Texas.
In a June 18, 2013 OWCP telephone memorandum, the claims examiner noted that
appellant stated that Dr. Rosenstein’s office was located over 400 miles from her home and
appellantrequested overnight stays for her medical visits. Appellant also stated that the pain
patch Dr. Burgesser prescribed resulted in side effects. As a result, she sought treatment with
Dr. Rosenstein. The claims examiner informed appellant that she should find a treating
physician closer to her local commuting area. Appellant stated that no one took workers’
compensation cases. The claims examiner informed appellant that mileage would be reimbursed
for her travel but that she needed to find a closer treating physician.
On June 19, 2013 appellant filed a claim for compensation (Form CA-7) for leave
without pay for the period June 2 to 15, 2013. In a June 20, 2013 time analysis form (CA7a),she requested eight hours for travel for a physician’s visit on June 9, 2013 and eight hours for
a physician’s visit on June 10, 2013.
By letter dated July 24, 2013, OWCP advised appellant that it had received her CA-7
form. It informed her that it could not authorize her to miss her regular work shift on June 9,
2013 to attend the June 10, 2013physician’s appointment. Appellant would be authorized for
round-trip mileage reimbursement.3

2

The Board notes that appellant had a prior appeal before the Board regarding an overpayment issue. By
decision dated January 2, 2013, the Board affirmed a July 2, 2012 OWCP merit decision, which found that appellant
received a $1,924.56 overpayment of compensation for the period July 24 to September 24, 2011 and that OWCP
did not abuse its discretion by refusing to waive recovery of the overpayment. Docket No. 12-1486 (issued
January 2, 2013). The findings of fact and conclusions of law from the prior decision and order are hereby
incorporated by reference.
3

The Board notes that,although OWCP’s July 24, 2013 letter was not accompanied by appeal rights, it effectively
denied appellant’s request for wage-loss compensation on July 9, 2013. The Board considers the claims examiner’s
July 24, 2013 action a final, adverse decision subject to review under 20 C.F.R.§§501.2(c) and 501.3(a).

2

By letter dated July 31, 2013, appellant stated that she was informed by OWCP that it
was her responsibility to find a physician to treat her. She stated that she lived in Amarillo,
Texas and found a treating physician in Arlington, Texas. Appellant explained that it was a
six-hour drive to see her physician which took her seven hours because she needed to stop and
rest several times as a result of her back pain. She stated that she was appealing the July 24,
2013 OWCP decision, which did not allow her to miss her regular work shift the day before her
appointment. Appellant stated that her regular work hours were 12:00 p.m. to 9:00 p.m., after
which she would have to drive a seven-hour trip to arrive to her physician’s appointment at
10:30 a.m. the following day and then attend another physician’s appointment at 3:00 p.m.
before driving back home another seven hours. She argued that she should be allowed to travel
the day before and receive compensation for wage loss, attend her physician’s appointment the
following day and travel home after she finished with her appointments.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.4 As used in FECA, the
term disability means incapacity, because of an employment injury, to earn the wages that the
employee was receiving at the time of injury. Disability is thus, not synonymous with physical
impairment, which may or may not result in an incapacity to earn wages.5 Whether a particular
injury caused an employee disability from employment is a medical issue, which must be
resolved by competent medical evidence.6
With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care, for injuries.7 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.8 However, OWCP’s
obligation to pay for medical expenses and expenses incidental to obtaining medical care, such
as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof, which includes the necessity
to submit supporting rationalized medical evidence.9
OWCP’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.10 It notes that a claimant who has returned to work
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

See Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

7

5 U.S.C. § 8103(a).

8

Vincent E. Washington, 40 ECAB 1242 (1989).

9

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(December 1995).

3

following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.11 As a rule, no more
than four hours of compensation or continuation of pay should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.12
Medical expenses, along with transportation and other expenses incidental to securing
medical care, are covered by section 8103 of FECA.13 This section provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree of the period of any
disability or aid in lessening the amount of any monthly compensation. The employee may
initially select a physician to provide medical services, appliances and supplies, in accordance
with such regulations and instructions as the Secretary considers necessary and may be furnished
necessary and reasonable transportation and expenses incident to the securing of such services,
appliances and supplies. In interpreting this section, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA. The only limitation on OWCP’s
authority is that of reasonableness.14
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel, OWCP will consider
the availability of services, the employee’s condition and the means of transportation. Generally,
25 miles from the place of injury, the worksite or the employee’s home, is considered a
reasonable distance to travel.15
ANALYSIS
OWCP accepted appellant’s claim for thoracic or lumbosacral neuritis or radiculitis.
Appellant filed a claim for wage-loss compensation for eight hours of leave without pay on
June 9, 2013 to travel to a medical appointment and eight hours for time spent at the medical
appointment on June 10, 2013.
OWCP found that shewas not entitled to wage-loss
compensation on June 9, 2013, noting that she was not authorized to miss eight hours of her
regular work shift to travel to a physician’s appointment. It found that appellantwas entitled to
reimbursement for mileage for round-trip travel.
11

See also Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
13

Supra note 7.

14

Lecil E. Stevens, 49 ECAB 673, 675 (1998); see Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad
discretionary authority in the administration of FECA and must exercise that discretion to achieve the objectives of
section 8103).
15

20 C.F.R. § 10.315 (1999).

4

On March 26, 2013 appellant requested that her treating physician be changed to
Dr. Burgesser. She sought treatment with Dr. Burgesser on May 7 and 27, 2013 and failed to
follow up stating that the pain patchand medication that Dr. Burgesser prescribed caused
sideeffects. Appellant then sought treatment with Dr. Rosenstein on June 10, 2013. She stated
that his practice was located over 400 miles from her home in Arlington, Texas.
By decision dated July 24, 2013, OWCP denied eight hours of wage-loss compensation
for travel the day before the medical appointment on June 9, 2013. The Board notes that
appellant is entitled to reimbursement for reasonable and necessary travel expenses as provided
under 20 C.F.R. § 10.315. The regulations provide, however, that a reasonable distance to travel
is generally 25 miles from the place of injury, the worksite or the employee’s home. In
determining what constitutes a reasonable travel distance, OWCP must consider the availability
of medical services in appellant’s area, her condition and the means of transportation.16
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses. As the only limitation on OWCP’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from known facts.17 There
was no evidence establishing that this travel was reasonable and necessary in order to obtain
medical treatment where there was no indication that competent and appropriate medical care
was not available within the commuting area of Amarillo, Texas.18 OWCP considered
appellant’s accepted conditions and the availability of medical services in Amarillo, Texas.The
Board finds that OWCP gave due regard to the relevant factors and is not required to provide
wage-loss compensation due to travel between her home in Amarillo, Texas and
Dr. Rubenstein’s office in Arlington, Texas.19 The expenses must be considered personal to
appellant and OWCP’s denial of her request for wage-loss compensation on June 9, 2013 was
reasonable.
Moreover, the medical reports provided by Dr. Burgesser and Dr. Rubenstein do not
indicate thatappellant was medically required to drive to her appointments the day before as a
result of her accepted disability.20 As the record did not establish that appellant was unable to
obtain competent and appropriate medical care within her commuting area, OWCP properly
denied her wage-loss compensation on June 9, 2012.21

16

W.M., 59 ECAB 132 (2007).

17

See William B. Webb, 56 ECAB 156 (2004); Lecil E. Stevens, 49 ECAB 673 (1998).

18

See David Spearman, 49 ECAB 445 (1998).

19

J.J.,Docket No. 10-1908 (issued June 16, 2011).

20

D.W., Docket No. 10-1967 (issued June 22, 2011).

21

The Board notes that appellant may submit a request to OWCP to change her treating physician to a qualified
physician who is closer to her home commuting area in Amarillo, Texas. 20 C.F.R. § 10.315.

5

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she is
entitled to compensation for time missed from work due to travel for medical treatment on
June 9, 2013.
ORDER
IT IS HEREBY ORDERED THATthe July 24, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

